UNITED STATES COURT OF APPEALS
                             For the Fifth Circuit



                                    No. 00-31294
                                  Summary Calendar


                                  SCOTT YARNELL,


                                                          Plaintiff-Appellant,

                                        VERSUS


  CITY OF NATCHITOCHES; POLICE DEPARTMENT CITY OF NATCHITOCHES;
NATCHITOCHES CITIZENS COMPLAINT REVIEW COMMITTEE OF NATCHITOCHES
                        POLICE DEPARTMENT,


                                                         Defendants-Appellees.



                  Appeal from the United States District Court
               for the Western District of Louisiana, Alexandria
                                    (00-CV-1512)
                                    May 1, 2001
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*

          Scott Yarnell appeals the grant of summary judgment in favor

of       the    defendants   on   his   claims    of   racial   discrimination,

disability discrimination, retaliation for union activities,




     *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
violation of due process, and intentional infliction of emotional

distress.

     We review the grant of summary judgment de novo, applying the

same standards as the district court.       Piazza v. Maine, 217 F. 3d

239, 244 (5th Cir. 2000).    Summary judgment is granted if there is

no genuine issue of material fact and the moving party is entitled

to judgment as a matter of law.        Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 327, 106 S. Ct. 2548, 91 (1986).

     Yarnell argues that the district court did not allow for

sufficient discovery.     “If [Yarnell] needed more discovery . . .,

it was up to [him] to move for a continuance pursuant to rule

56(f).   Because [he] did not, [he] is foreclosed from arguing that

[he] did not have adequate time for discovery.”          Potter v. Delta

Air Lines, Inc., 98 F.3d 881, 887 (5th Cir. 1996).         Even assuming

Yarnell could make the argument on appeal, he has not stated what

relevant    information   would   be   discovered   or   how   additional

discovery would create an issue of fact.       Moore, 233 F.3d at 876;

Canady v. Bossier Parish Sch. Bd., 240 F.3d 437, 444 (5th Cir.

2001).

     In order to prove racial discrimination, a plaintiff must

establish a prima facie case: “(1) that he is a member of a

protected group;   (2) that he was qualified for the position held;

(3) that he was discharged from the position;       and (4) that he was

replaced by someone outside of the protected group.”            Byers v.

Dallas Morning News, 209 F.3d 419, 426 (5th Cir. 2000).           If the
plaintiff    succeeds,    the   defendant     must   then     provide      some

legitimate, non-discriminatory reason for the employee's rejection,

which the plaintiff may rebut as mere pretext for discrimination.

Id. Yarnell has failed to prove racial animus and to show pretext.

       In order to prove disability discrimination, the plaintiff

must show that he “is a qualified individual with a disability and

that   the   negative   employment   action   occurred      because   of    the

disability."    Sherrod v. Am. Airlines, Inc., 132 F.3d 1112, 1119

(5th Cir. 1998).    A person may be considered to have a disability

if he has no impairment at all but is regarded by the employer as

having a “substantially limiting impairment."        Deas v. River West,

L.P., 152 F.3d 471, 475 (5th Cir. 1998) (quoting            Bridges v. City

of Bossier, 92 F.3d 329, 332 (5th Cir. 1996)).           Yarnell failed to

show that the defendants regarded him as substantially limited.

       In order to prove a retaliation claim, the plaintiff must show

that the action was intended to discriminate because of union

activity.     York v. City of Wichita Falls, 48 F.3d 919 (5th Cir.

1995).    Yarnell failed to present any such evidence.

       Yarnell argues that he was denied due process. “In Louisiana,

a permanent classified civil service employee has a protected

property interest in her job.” Wallace v. Shreve Memorial Library,

97 F.3d 746, 748 (5th Cir. 1996).       "The fundamental requirement of

due process is the opportunity to be heard 'at a meaningful time

and in a meaningful manner.'"        Mathews v. Eldridge, 424 U.S. 319,

333 (1976).      Although he alleges that he was not allowed to
challenge the citizens’ complaints which formed the basis of his

termination, he had lengthy informal meetings with his supervisors

before his termination and he received notice of the reasons for

his termination.       See Gerhart v. Hayes, 201 F.3d 646 (5th Cir.

2000); superceded on other grounds 217 F.3d 320 (5th Cir. 2000)

(receiving    letter   of   intent   of   termination   with   reasons   was

sufficient for due process).         Cf. Wheeler v. Miller, 168 F.3d 241

(5th Cir. 1999); Meyer v. Austin Independent School Dist., (5th Cir.

1999).

     In order to prove intentional infliction of emotional distress

under Louisiana law, a plaintiff must prove “(a) extreme and

outrageous conduct (b) intentionally or recklessly causing (c)

severe emotional distress or bodily harm to another.”            Guidry v.

U.S. Tobacco Co., Inc., 188 F.3d 619, 627 (5th Cir. 1999).         Yarnell

failed to prove extreme and outrageous conduct.         “The conduct must

be so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as

atrocious and utterly intolerable in a civilized community.”             King

v. Phelps Dunbar, 743 So.2d 181, 186 (La. 1999).




     Thus, we affirm the grant of summary judgment in favor of the

defendants.

AFFIRMED.